SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

788
KA 10-00703
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JOHN GROSSMAN, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (Frank P. Geraci,
Jr., J.), entered February 22, 2010. The order denied defendant’s
petition to modify the determination that he is a level three risk
pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order denying his petition
pursuant to Correction Law § 168-o (2) seeking to modify the prior
determination that he is a level three risk pursuant to the Sex
Offender Registration Act (§ 168 et seq.). As County Court properly
determined, “defendant failed to meet his ‘burden of proving the facts
supporting the requested modification by clear and convincing
evidence’ ” (People v Higgins, 55 AD3d 1303, quoting § 168-o [2]; see
People v McCollum, 83 AD3d 1504; People v Cullen, 79 AD3d 1677, lv
denied 16 NY3d 709).




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court